Citation Nr: 1115107	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1950 to May 1972.  He died in August 2005. The appellant is the Veteran's widow.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the RO that, in pertinent part, denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

In November 2007, the appellant and her son testified during a hearing before RO personnel.


FINDINGS OF FACT

1.  The Veteran died in August 2005.  The immediate cause of death was then massive myocardial infarction due to or as a consequence of congestive heart failure, due to or as a consequence of post stents. 

2.  At the time of the Veteran's death, service connection was in effect for asbestos-related lung disease with pleural plaques and interstitial lung disease, rated as 30 percent disabling. 

3.  An "amended" Certificate of Death in November 2005 indicates that the Veteran's immediate cause of death was massive myocardial infarction due to or as a consequence of congestive heart failure, due to or as a consequence of asbestosis. 

4.  Atherosclerotic heart disease or heart problems were not present in service, manifested within one year after discharge, or etiologically related to service; and a clear preponderance of the evidence is against a finding that the Veteran's service-connected disability caused or contributed substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through an August 2008 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the August 2008 letter, the RO specifically notified the appellant of the process by which effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, his last (terminal) treatment records, and an amended certificate of death.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where the Veteran served continuously for ninety (90) or more days during a period of war, and if a cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  See 38 C.F.R. § 3.310 (2010).  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2010).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2010).

The Veteran died on August [redacted], 2005.  His death certificate shows that the immediate cause of death was massive myocardial infarction due to or as a consequence of congestive heart failure, due to or as a consequence of post stents.  Hypertension, diabetes, and coronary artery disease were listed as other significant conditions contributing to death, but not resulting in the underlying cause.  An autopsy was not performed.

An "amended" death certificate, dated in November 2005, shows that the immediate cause of death was massive myocardial infarction due to or as a consequence of congestive heart failure, due to or as a consequence of asbestosis.  Coronary artery disease, post stents, hypertension, and diabetes were listed as other significant conditions contributing to death, but not resulting in the underlying cause.

At the time of the Veteran's death, service connection was in effect for asbestos-related lung disease with pleural plaques and interstitial lung disease, rated as 30 percent disabling.  

Service treatment records contain no complaints, findings, or diagnoses of any heart or cardiovascular problems.

The post-service treatment records reflect a history of coronary artery disease, and that the Veteran underwent a coronary artery bypass procedure in July 2002.  In October 2002, the Veteran reported soreness in his chest and that he could not walk more than half a mile without getting a lot of pain in his calves.  Chest X-rays taken in May 2003 revealed asbestos-related lung disease with pleural plaques, mild interstitial lung disease.  In July 2003, the Veteran reported that he could not walk 100 yards without becoming exhausted.  Records reflect a "marked loss of respiratory function" in October 2004.  In March 2005, the Veteran reported that he could not walk through his house without becoming breathless, having to stop for a rest. 

In May 2005, the Veteran's treating physician, Johnny Belenchia, M.D., indicated that the Veteran's asbestos-related lung disease was a progressive, destructive process; and that the Veteran was not tolerant of any steroid therapy.

Records reflect that the Veteran was hospitalized in August 2005 with severe chest pain and progressive shortness of breath.  Coronary stents were placed.  One week later, the Veteran suffered respiratory failure secondary to congestive heart failure and expired.  The amended death certificate reflects that the immediate cause of death was massive myocardial infarction due to or as a consequence of congestive heart failure, due to or as a consequence of asbestosis.  
      
The appellant contends that the service-connected asbestos-related lung disease with pleural plaques and interstitial lung disease resulted in a heart attack, causing or contributing significantly to the Veteran's death in August 2005.

A May 2006 VA opinion reflects that the Veteran's asbestosis did not cause his arterioscleroic cardiovascular disease.  The VA physician noted that medical tests do not support a finding that coronary artery disease is caused by asbestos exposure or asbestosis.

A July 2006 VA opinion reflects that there is no evidence to support a finding that the Veteran's service-connected asbestos-related lung disease with pleural plaques and interstitial lung disease caused his death.  The VA physician noted that the Veteran presented to the Emergency Room with complaints of severe chest pain and progressive shortness of breath, and that the records support his death was caused by his coronary artery disease.

In October 2006, the appellant submitted a statement from Dr. Belenchia, who opined that the Veteran's asbestos-related lung disease with pleural plaques was a major contributing factor to the Veteran's heart condition that led to his death.  Dr. Belenchia noted that the progressive deterioration of the Veteran's lung function started in 2004, and that the Veteran was slowly dying from asbestos-related lung disease with progressive pulmonary impairment.

A July 2007 VA opinion reflects that the two main complications of asbestosis are malignancy and respiratory failure, and that there was no evidence of either condition in the claims file.  Nor was there evidence that asbestosis aggravated the Veteran's heart condition.  The VA physician noted that the Veteran had several known and well-established risk factors for coronary artery disease.  The cause of death was due to a myocardial infarction, and it would be speculating to opine that the Veteran's myocardial infarction was due to or aggravated by his asbestos-related lung disease.
  
In January 2008, the appellant submitted a statement from Nayan Bhatt, M.D., who opined that the Veteran died of myocardial infarction, congestive heart failure, which was brought on by his asbestosis and very poor lung function.  Dr. Bhatt indicated that the Veteran's myocardial infarction was brought on by his continued pulmonary deterioration and the increased stress that this had on his heart.

A May 2009 VA opinion reflects that medical literature and textbooks do not support that asbestos-related lung disease with pleural plaques or asbestosis causes or aggravates heart disease.  The VA physician again noted the several pertinent risk factors for coronary artery disease and the Veteran's requiring stents during the August 2005 hospitalization.  Based on this evidence, the VA physician opined that it was not as likely as not that the Veteran's service-connected asbestos-related lung disease with pleural plaques and interstitial lung disease caused, contributed, or aggravated the Veteran's death in August 2005.

Because of the conflicting nature of the medical statements and opinions of record, the Board obtained an independent medical opinion for purposes of resolving the matter on appeal.

In November 2010, an independent medical expert in cardiology and pulmonology reviewed the claims file and noted the Veteran's medical history.  The expert revealed that the Veteran had a history of hypertension, diabetes mellitus, coronary artery disease status-post coronary artery bypass grafting and stent placement, hyperlipidemia, and peripheral arterial disease.  The Veteran had been evaluated in 2002 for peripheral arterial disease, and studies revealed vascular disease in the lower extremities and ischemia in the inferior and posterior walls of the heart.  Cardiac catheterization was required, and coronary angiography revealed multi-vessel coronary disease including left main coronary artery stenosis.  The Veteran underwent a 6-vessel bypass in July 2002, which was followed by atrial flutter for which he was cardioverted; he remained on medical therapy.  The Veteran developed progressive dyspnea and was evaluated by a pulmonologist, and treated for asbestosis.

The Veteran presented with severe chest pain and dyspnea in August 2005, and was diagnosed with a non-ST segment elevation myocardial infarction and congestive heart failure.  He was treated medically, and admitted to the cardiac unit and underwent repeat coronary angiogram.  The angiogram revealed severe native vessel coronary artery disease and occluded vein grafts.  The Veteran underwent angioplasty and stent placement to the left main, left anterior descending coronary artery, and attempted intervention to the right coronary artery; left ventricular systolic function was preserved.  The Veteran was discharged on a full medical regimen, but then presented to the medical facility where he expired with a "massive myocardial infarction and congestive heart failure."
  
The expert commented that there was no significant body of medical evidence that atherosclerotic heart disease was linked to asbestosis.  In this case, the examiner specifically ruled out the possibility that the asbestos-related lung injury led to the myocardial infarction and ultimately death.  The expert reasoned that the Veteran's history of underlying severe coronary artery disease, multiple occluded grafts, diabetes, hypertension, hyperlipidemia, and complex angioplasty procedures in the week prior to death, placed the Veteran in a very high risk category of death from coronary artery disease, even in the absence of lung disease.  The expert also reasoned that the diminished lung capacity would more likely cause right ventricular dysfunction or cor pulmonale (not present in the Veteran's case) rather than coronary artery disease.

Here, the Board finds the November 2010 expert's opinion to be probative.  The expert noted the Veteran's medical history and symptomatology that necessitated complex medical interventions and placed the Veteran in high risk of death from coronary artery disease.  The opinion is accurate, and is fully articulated and contains sound reasoning.  The Board finds this to be the most probative evidence regarding the claimed link between atherosclerotic heart disease and asbestosis.

Finally, it is not shown that the service-connected disability resulted in such debilitation that it contributed to the Veteran's demise.  A clear preponderance of the evidence reflects that cardiovascular disease was the overwhelming cause of the Veteran's death and though pulmonary disability was significant, it did not contribute in a substantial way to the Veteran's death, i.e., the Veteran's death would have occurred despite coexisting service-connected disability in the present case.  A clear preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


